Anders.wpd



 NO. 12-02-00032-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

CHARLES PARKER,§
		APPEAL FROM THE 114TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS
 
Memorandum Opinion (1)
	Appellant Charles Parker appeals his conviction for the felony offense of delivery of a
controlled substance.  We affirm.
	In September of 1996, Appellant entered an open plea of "guilty" to delivery of a controlled
substance.  At that time, Appellant executed a written stipulation of evidence, a written
acknowledgment of admonishments, and written waivers of trial by jury, motion for new trial,
motion in arrest of judgment, and appeal.  In December of 1996, the trial court found Appellant
guilty, sentenced him to ten years of incarceration, and assessed a fine of $10,000.00.  Appellant did
not appeal at that time.  After Appellant had served several months in a "boot camp," the trial court
suspended Appellant's sentence and placed Appellant on probation for a period of five years, i.e.,
granted Appellant "shock probation."
	In December of 2001, the State filed a motion to revoke Appellant's probation alleging
several violations of the terms and conditions of probation.  Based upon Appellant's plea of "true"
to the allegations in the motion to revoke, the trial court found the allegations to be true. 
Subsequently, the trial court revoked Appellant's probation and sentenced him to ten years of
imprisonment and a fine of $5,000.00.
	Appellant's counsel has filed an Anders brief stating that the appeal is wholly frivolous and
without merit.  See Anders v. California, 386 U.S. 738 (1967). Counsel's brief does not advance any
arguable issues, but does contain a professional evaluation of the record demonstrating why, in
effect, there are no arguable issues to be advanced.  See High v. State, 573 S.W.2d 807, 812 (Tex.
Crim. App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974). Counsel
served a copy of his brief on Appellant, and though Appellant was advised of his right to file a pro
se brief by counsel and by this court, he has not done so.
	We have reviewed the record and counsel's brief.  We find nothing in the record that might
arguably support the appeal.  We conclude the appeal is wholly frivolous and without merit. 
	We affirm the trial court's judgment and grant counsel's motion to withdraw.

Memorandum opinion delivered July 24, 2002.
Panel consisted of Gohmert, C.J., Worthen, J., and Griffith, J.




















(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.